DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2021 has been entered.
 
Response to Arguments
Applicant’s amendment filed 14 October 2021 has obviated the previous rejections under 35 U.S.C. § 112(a), (b), and (d). 
Applicant's arguments filed 14 October 2021 have been fully considered but they are not persuasive. Claims 1, 4-9, 21-23, 62 and 64 stand rejected under 35 U.S.C. 103 as being unpatentable over Hyde’022 in view of one of Couser’795 or Feingold’019.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant has merely made a general statement that the cited references do not teach or suggest the claims as currently amended, and that the amendments purportedly render the Examiner’s position moot. This fails to address the actual merits of the rejection itself, and as such precludes a response directly to the arguments, as none appear to be made. The combination of prior art references is considered to properly apply to the claims as currently amended, as cited and explained below.

Terminal Disclaimer
The terminal disclaimer filed on 14 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application Nos. 16/241,227 and 17/035689 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 21-23, 62 and 64 stand rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 2016/0279022 A1, hereinafter Hyde’022) in view of one of Couser (US 2018/0317795 A1, hereinafter Couser’795) or Feingold (US 2015/0283019 A1, hereinafter Feingold’019).
Regarding claims 1, 62, and 64, Hyde’022 discloses a transcutaneous neuromodulation device (e.g. abstract; paragraphs [0059]-[0061], [0067], [0080]), the device comprising: two or more mechanical transducers (e.g. abstract - mechanical stimulation; paragraphs [0008], [0009], [0020]-[0022], [0061], [0066], [0149]; Fig. 5 shows neural stimulators 510, 512 on the left ear; paragraph [0073] describes wherein the embodiment shown in Fig. 5 can include stimulators can be duplicated and placed on both ears, with stimulation being delivered to both ears) that produce mechanical vibrations (e.g. paragraphs [0008], [0009], [0020]-[0022]); a housing for each of the two or more mechanical transducers (e.g. earpieces 502a and 502b reasonably are interpreted as a housing for each of the transducers 510 once duplicated on both ears, 
Further regarding claims 1, 62, and 64, Hyde’022 discloses the invention substantially as claimed including providing vibratory stimuli at sufficient frequency and amplitude to modulate activity of a mechanoreceptor (e.g. paragraphs [0008], [0009]) with cyclical patterns in the range of 1-1000Hz (e.g. paragraph [0061]) and modifiable according to a desired programmable pattern (e.g. paragraph [0099]), but does not expressly disclose wherein the waveform and thereby mechanical vibrations comprise an isochronic waveform. In the same field of endeavor, Couser’795 teaches that it is known to use isochronic waves in a vibratory stimulus in order to induce brainwave synchronization in order to reduce or eliminate anxiety attacks, prevent stress, and achieve other desired brainwave states (e.g. abstract; paragraphs [0009], [0011]). Likewise, in the same problem-solving area Feingold’019 discloses the use of 
Regarding claim 6, and further regarding claims 62 and 64, Hyde’022 discloses wherein the device further comprises at least one arm shaped to engage at least one ear of the user of the device (e.g. Fig. 5; either of arcs 504a or 504b would reasonably read on the at least one arm, as would pinna extension 514 (which has a right-ear equivalent not shown as disclosed and cited); paragraph [0072]; alternatively the embodiment of Fig. 4 comprises securing members 400 of which any portion might be considered an arm which engages the ear).
Regarding claim 5, and further regarding claim 64, Hyde’022 discloses at least two arms shaped to engage at least one ear of the user of the device (e.g. as interpreted above, it would be reasonable to consider arcs 504a and extension 514 as 
Regarding claim 4, Hyde’022 discloses wherein the two or more mechanical transducers of the device producing mechanical vibrations configured to promote stimulation of the C-tactile afferent of the user of the device (e.g. paragraphs [0008], [0009], [0020]-[0022], [0060], [0085], [0103], [0105], [0158] - providing a tactile or haptic stimulus (vibration) to mechanoreceptors as disclosed being a known C-tactile afferent) near at least the mastoid region of the user of the device (e.g. paragraphs [0071], [0072], [0078] disclose placement “behind the pinna”, “over and behind the two ears”, and “adjacent to and above, below, in front of, or behind the ear”. In particular the embodiment of Fig. 5 places stimulators 510 and 512 in a location behind the ear which reasonably reads on “near at least the mastoid region”, as the mastoid is a portion of the temporal bone located behind the pinna of the ear). Further, it is noted that recitation of placement “near at least the mastoid region” appears to be an intended use of the claimed device, as it merely relates to its ultimate location as determined by a user and is not structurally limiting of the device being claimed. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 7, Hyde’022 discloses wherein the controller boards modulate the waveform output to introduce particular signal that include active or inactive pulse durations  and frequencies (e.g. paragraph [0099] - varying stimulus pulse shape and 
Regarding claim 8, Hyde’022 discloses the device comprising one or more ergonomic support components (e.g. in Fig. 5, securing member 500 spanning between arms 504a and 504b reasonably reads on an ergonomic support; [0072] describes the securing member 500 being structured and configured such that it can maintain earpieces in position in the ears of the subject while the subject is moving, walking or running, and as such is considered to meet a reasonable interpretation of ergonomic design), wherein the two or more transducers are supported by the one or more ergonomic support component(s) and the one or more ergonomic support components are formed to maintain the two or more transducers in substantial proximity to the one or more mastoid regions of the user device (e.g. as cited above, [0072] discloses securely holding the earpieces, which contain the transducers 510 and 512, to the head and with the extension located appropriately behind the pinna).
Regarding claim 9, Hyde’022 discloses wherein the device comprises a first ergonomic support component (e.g. securing member 500), the first ergonomic support component comprising: (a) a first housing comprising a casing of sufficient size to at least partially house at least one of the two or more mechanical transducers (e.g. 
Regarding claims 21-23, Hyde’022 discloses a receiver in communication with the one or more controller boards, wherein the receiver is operable to receive a signal from or transmit a signal to a monitoring device and wherein the one or more controller boards are operable to automatically modulate or select the waveform output in response to the signal from the wearable monitoring device received by the device, and record usage data and/or one or more biofeedback signals of the user of the device (e.g. paragraphs [0010], [0014]-[0016], [0023], [0064], [0068], [0072], [0074]).
Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
US 2010/0198282 A1 (Rogers) discloses the invention substantially as claimed in e.g. paragraphs [0062], [0079], and Figs. 18 and 19 with their related paragraphs. Although Rogers does not expressly disclose use of an isochronic wave, such intended use is obvious in light of the other prior art of record.
US 2013/0303953 A1 (Lattner) discloses the invention substantially as claimed in e.g. abstract; paragraphs [0008], [0018], [0019], [0056]; Figs. 5-8. Lattner does not expressly disclose use of an isochronic wave, but such intended use is obvious in light of the other prior art of record.
US 2015/0342493 A1 (Hardt) discloses the invention substantially as claimed in e.g. abstract; paragraphs [0022], [0028]; Fig. 1.
Likewise US 8,142,373 B1 to Riles
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571) 270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
10 January 2022